Rule Nisi in Prohibition was heretofore issued herein. See State, ex rel. American Fire and Casualty Co., v. Barns, 121 Fla. 341,  163 So. 715. *Page 149 
In that opinion we held the return sufficient.
On December 30th, 1935, Relator joined issue on the return.
The Respondents now move that the Rule Nisi be discharged.
It appears that the law of the case as presented by the pleadings was settled by the opinion filed herein, supra, and that the joinder of issue on the return presents no issue on which it is needful to take testimony.
The Rule Nisi is, therefore discharged.
So ordered.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.